Citation Nr: 0700774	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  02-03 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected residuals of Osgood-
Schlatter disease of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1996 through 
December 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In a September 2006 statement, the veteran appears to file a 
claim to reopen service connection for residuals of Osgood-
Schlatter disease of the right knee.  This matter is REFERRED 
to the RO for appropriate action.


FINDING OF FACT

Osgood-Schlatter disease of the left knee is manifested by 
complaints of pain with no instability and range of motion of 
zero to 80 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of Osgood-Schlatter disease of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2005); 
38 C.F.R. § 4.71a, DCs 5260, 5261, 5262 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed his initial 10 percent disability rating 
for residuals of Osgood-Schlatter disease of the left knee.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evidence to be considered in the 
appeal of an initial rating is not limited to that reflecting 
the then current severity of the disorder.  Fenderson v. 
West, 
12 Vet. App. 119 (1999).  A disability must be considered in 
the context of the whole recorded history.  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability.  It is neither 
contended nor shown that the veteran's service-connected left 
knee disability involves ankylosis (Diagnostic Code 5256), 
recurrent subluxation or instability (Diagnostic Code 5257), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), or 
genu recurvatum (Diagnostic Code 5263).

The veteran is presently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  This 
diagnostic code rates impairment of the tibia and fibula.  
Osgood-Schlatter Disease is a disorder of the tibia, so this 
diagnostic code is appropriate as it most closely 
approximates the veteran's symptoms.  There is no diagnostic 
code that specifically addresses Osgood-Schlatter Disease.  
The Board will also consider DCs 5260 and 5261 which refer to 
limitation of flexion and extension to determine whether an 
increase is warranted.  

Under DC 5262, a 10 percent rating is warranted with a slight 
knee or ankle disability, and 20 percent is warranted for a 
moderate disability.  The medical evidence shows that the 
veteran's knee condition has been fairly consistent in 
severity since his initial VA examination prior to his 
discharge from service.  

The September 2000 examination report memorializes the 
veteran's complaints of constant, achy left knee pain.  The 
veteran described intermittent episodes of stiffness, 
swelling, inflammation, and lack of endurance.  Physical 
examination revealed that his left leg is 0.5 cm longer than 
the right.  Range of motion testing revealed flexion of 0-140 
degrees and 0 degrees extension.  The examiner reported that 
the veteran complained of discomfort with palpation of the 
left tibial tubercle with minimal discomfort upon palpation 
of the left patellar ligament and upon valgus stress of the 
left knee.  The examiner diagnosed contusion of the left knee 
with residuals of pain and intermittent swelling, and 
recommended avoidance of running, prolonged standing, and 
kneeling.  The examiner also recommended periods of rest and 
ice application to alleviate the symptoms during flare-ups.

The veteran's outpatient treatment records show continued 
treatment for pain secondary to his Osgood-Schlatter Disease.  
An August 2001 x-ray report is normal.  Shortly thereafter, 
the veteran was again afforded a VA examination.  The October 
2001 report shows that he described aching pain that is 
stabbing when he stands and bears weight.  He also described 
stiffness, weakness and swelling, instability, locking, 
fatigability and lack of endurance.  Physical examination 
revealed that the knee was tender to the touch, but not 
swollen and without laxity.  Range of motion was 0 to 120 
with pain at the extreme angle.  There was slight weakness 
compared to the right knee, but no abnormal guarding or 
unusual wear of the shoes.  The veteran was wearing a soft 
brace at the time of that examination.  The knee pain and 
brace are consistent with 2001 VA outpatient treatment notes.  

The medical findings above do not warrant an increased rating 
under any of the potentially applicable diagnostic codes.  
The range of motion studies do not indicate any limitation of 
extension or flexion.  The findings showing range of motion 
of the knee from 0 to 120 degrees do not meet the 
requirements of a 10 percent rating under either diagnostic 
codes 5260 or 5261 which require limitation of flexion to 30 
degrees or limitation of extension to 15 degrees.  The 10 
percent rating assigned reflects slight knee impairment and 
compensates the veteran for other symptoms associated with 
the left knee like tenderness and pain at the extreme level 
of flexion.

The veteran was most recently examined in August 2006.  He 
was afforded VA bone and joint examinations.  At the bone 
examination, he described pain, weakness, stiffness, 
swelling, heat and some giving way.  The veteran described 
the pain as always 10 out of 10.  Physical examination 
revealed a bony prominence on the tubal tubercle of the left 
knee.  There was no angulation, shortening, or articular 
involvement.  Nor was there malunion, nonunion, or loose 
motions.  The examiner noted tenderness, weakness, and pain 
on motion, but no swelling, redness or heat.  The examiner 
opined that this knee disability is a mild impairment on his 
ability to work in human resources, but a moderate to severe 
impairment on the veteran's previous occupation as a train 
conductor.  The August 2006 joint examination revealed left 
knee flexion of 0 to 80 degrees, with pain at 80, and 
extension to 0.  The veteran described severe pain with 
prolonged sitting, over 30 minutes.  He stated that he has 
decreased walking and limited play with his son due to knee 
pain.
The medical findings from the August 2006 examination do not 
warrant an increased rating under any of the potentially 
applicable diagnostic codes.  The range of motion studies do 
not indicate any limitation of extension or flexion.  The 
findings showing range of motion of the knee from 0 to 80 
degrees do not meet the requirements of a 10 percent rating 
under either diagnostic codes 5260 or 5261 even though these 
findings are worse than what was reported several years 
prior.  It The veteran's complaints that his knee gives way 
were not supported by the medical examination which found no 
loose motions upon testing and diagnostic code 5257 does not 
apply.  

Read as a whole, the medical evidence shows that the veteran 
has consistently had a painful left knee secondary to his 
service connected Osgood-Schlatter Disease.  The pain is 
considered to mildly interfere with his current occupation.  
The medical evidence, including all VA examinations and 
outpatient treatment reports, does memorialize the veteran's 
complaints of constant pain and occasional swelling.  There 
was, however, no finding of an increase in disability or 
decrease in function during painful episodes that warrant a 
higher evaluation than the 10 percent currently assigned.  
There is no other evidence of pain, weakness, and 
fatigability upon repetitive use.  Thus, application of the 
regulations that provide for consideration generally of pain, 
fatigability, and related phenomena, 38 C.F.R. 
§§ 4.40, 4.45, 4.59, do not warrant an increase in disability 
rating, nor is there shown to be such flare-ups that an 
increased rating is warranted because of additional 
disability during them.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). Consequently, the veteran does not present a 
disability picture matching or more nearly approximating a 20 
percent disability rating under 38 C.F.R. § 4.71a, DC 5262 at 
any time.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his increased rating claim.  Sufficient 
evidence is available to reach a decision on the claims 
discussed above and the veteran is not prejudiced by 
appellate review at this time.

While the veteran has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
for the left knee disability has been granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the Board 
does not commit prejudicial error in concluding that a notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  The Court also found that, once a 
claim for service connection is substantiated, VA's statutory 
duties are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statement 
of the case.

VA has a duty to assist the veteran in substantiating his 
claims under  
38 C.F.R. § 3.159(c), (d) (2006).  The claims folder contains 
the veteran's statements, his service medical records, VA 
medical records, and several VA examination reports.  This 
matter was remanded in January 2004 for additional 
development and updated examinations.  All records and 
medical reports obtained were associated with the claims 
folder.  The veteran scheduled, but failed to appear for a 
hearing in this matter, so no hearing transcript is of 
record.

VA has done everything reasonably possible to assist the 
veteran and a remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist and further development is not 
warranted.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected residuals of Osgood-
Schlatter disease of the left knee is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


